DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
                                         Response to Amendment
Amendment received on 06/30/2022 is acknowledged and entered. Claims 10 and 14 have been canceled. Claims 1, 4, 7, 11-13, and 15-16 have been amended. New claims 17 and 18 have been added. Claims 1, 4, 7, 11-13, and 15-18 are currently pending in the application.
                                               Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
                       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 11-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11 and 15, as currently amended, recite: “…the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display.” However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of “the alert activating the listing viewing application” is not described in the Specification.  Similarly, there is no discussion of “a remotely activated viewing application replacing” anything. 
The Specification discloses that the instant invention can be implemented as a mobile device application, which is configured to continuously monitor various changes, e.g. location data, and generate appropriate messages with updates, e.g. e-mails or SMS, and transmit said messages to intended recipients, only when the recipient devise is ‘on’ and the respective app is open and active. [0010]; [0023]; [0024]; [0036] Thus, there is no “the alert activating the listing viewing application” is disclosed in the Specification.
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). In this case, the “alerts” in the form of e-mails or SMS messages are communicated to the user mobile device, and the written description cannot be said to require that said alerts must be only implemented as by “activating the listing viewing application”, since it is silent on the matter. The Examiner agrees that such techniques - sending a control message to activate a particular application on a remote device - is well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement.  No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966. 	Therefore, the recited newly introduced limitations constitute new matter.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1, 4, 7, 11-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for displaying a listing of sellers meeting buyer’s criteria satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing a listing of sellers meeting buyer’s criteria. The claim recites:
1. A method for automatic machine to machine interaction between a first digital device having a visible display and associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods and or services, the method comprising the following steps:
providing an application for installation on the first digital device for viewing a listing of sellers;
the first digital device storing at least one buyer datum over a distributed network in a first machine readable memory, the at least one datum comprising one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services;
the plurality of second digital devices each storing at least one seller datum over a distributed network in a second machine readable memory, the at least one datum comprising one or more conditions under which each respective seller promises to do business;
at least one hardware processor executing stored processor instructions and, operatively associated with the first and second machine readable memories and responsive to data stored therein, continuously monitoring and assembling from the second machine readable memory a series of updated listings of sellers where each stored seller datum comprises or becomes changed to comprise a promised condition that meets the buyer conditions stored in the at least one buyer datum and automatically and instantaneously generating a new seller listing alert for each updated listing of sellers and transmitting each alert to the first digital device, the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display.

	The limitations of providing an application; storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, generating notifications about the updated listing in the form of e-mails or SMS, and transmitting said notifications to the buyer device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “storing buyer conditions for doing business;” “storing seller conditions to do business;” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. That is, but for the “by a processor” language, the recited steps in the context of this claim encompasses presenting a buyer with a list of sellers whose requirements match buyer conditions. Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Specifically, regarding assembling; monitoring, updating and generating steps, processing data to output estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., the “buyer and sellers conditions to do business”) to generate additional information (e.g., the “assembled and/or updated listing”). See id. Further,
“analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring sellers-related information presented to a buyer based on, e.g., buyer data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing sellers-related information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. See, also: Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014), Formulation and trading of risk management contracts; and In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979), Computer Systems for Optimizing Sales Organizations and Activities. All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	As per storing and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the recited steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form; they do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving; storing; comparing, and outputting data.
	Also, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
As per storing and transmitting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution
component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, generating notifications about the updated listing in the form of e-mails or SMS, and transmitting said notifications to the buyer device steps amounts to no more than mere instructions to apply the exception using a generic computer component. The storing and transmitting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Specifically, regarding the storing and providing functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
          “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “Business owners are invited to register and declare their ideals and commitments openly and transparently in a voluntarily selectable variety of categories and each registered customer is invited to specify criteria in voluntarily selectable categories; the categories including paying minimum wage standard, adhering to planetary sustainability standards (whether legislated, advised by watchdog organizations), celebrating and welcoming diversity in customer and employee gender, gender identification, sexual orientation and preference, race, color and religious, ethnic and socio-economic status or background, etc.” (Specification; [0009]; [0048]). Thus, the current application’ solution to the problem of declaring their ideals and commitments openly and transparently is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).
As per “A method for automatic machine to machine interaction between a first digital device having a visible display and associated with a buyer of goods or services and a plurality of second digital devices”, and “providing an application for installation on the first digital device for viewing a listing of sellers” recitations, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers." Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101.
The independent method claims 11 and 15 essentially repeat the limitations recited in claim 1, and, therefore, are rejected on the same grounds.
 Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 4, 7, 11-13 and 14-16 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 4, 7, 11-13 and 14-16 each merely add further details of the abstract steps recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 4, 7, 11-13 and 14-16 are also directed to non-statutory subject matter. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US 2016/0189262 A1) in view of Yoshida et al. (US 2009/0204506 A1) and further in view of Florance et al. (US 7,640,204 B2).  1, 4, 7, 11-13, and 15-18
Claim 1.  Raab discloses a method for automatic machine to machine interaction between a first digital device having a visible display and associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods and or services, the method comprising the following steps:
providing an application for installation on the first digital device for viewing a listing of sellers; [0036]; [0038]; [0055]; [0111]; [0112]
the first digital device storing at least one buyer datum over a distributed network in a first machine readable memory, the at least one datum comprising one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services; Fig. 3A; [0070]; [0072]
the plurality of second digital devices each storing at least one seller datum over a distributed network in a second machine readable memory, the at least one datum comprising one or more conditions under which each respective seller promises to do business; Fig. 3A; [0069]; [0072]
	at least one hardware processor executing stored processor instructions and operatively associated with the first and second machine readable memories, and responsive to data stored therein, continuously monitoring and assembling from the second machine readable memory a series of listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges. Fig. 3B; 6A-B; [0068]; 11[0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	While Raab discloses continuously monitoring criteria and assembling said listing, thereby suggesting the updating said listing, Raab does not explicitly teach that
said processor automatically and instantaneously updates the list of sellers meeting the updated buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device.  
	Yoshida et al. (Yoshida) discloses e-commerce system adapted to guarantee 
environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the seller is required to certify and disclose to the buyer at the time of transactions (suggests instantaneously updating) the adherence to said quality, safety, or environmental standards [0016]; [0017].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].
	Further, Florance et al. (Florance) discloses a computer-implemented method including receiving at a central server buyers criteria, receiving at the central server sellers criteria, constantly monitoring updates of the criteria, matching buyers and sellers criteria, and generating real time alerts for buyers and sellers when a match exists, wherein a user can click through a Buyer-Seller Match button to view updated listings of properties that match buyer criteria or seller criteria. C. 38, L. 52-57; C. 53, L. 22-30.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said real-time alert limitations, as disclosed in Florance, because it would advantageously improve market efficiency by providing participants with accurate, and current information, as specifically stated in Florance. C. 3, L. 3-28
	Raab further teaches:
	and automatically generating a new seller listing alert (notification, email, text) for each listing of sellers and transmitting each alert to the first digital device, the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display. Fig. 3B; 6A-B; [0068]; 11[0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein the first device further stores an update to the buyer conditions in the first memory while the processor is continuously monitoring the first memory for such an update, and where each stored seller datum comprises or becomes changed to comprise a promised condition that meets the buyer conditions stored in the at least one buyer datum. [0080]
	
	Claim 7.  The method of claim 1, further including the step of the first digital 
device continuously calculating and sending a changing device location data to the first memory; Raab; Fig. 3A; [0029]; [0030]; [0053]; [0064]; [0068] the processor programmatically and continuously monitoring the first memory for a change to the device location datum; and instantaneously transmitting the changed location datum to at least one of the plurality of second digital devices. Raab; [0070]; [0080]; Florance; C. 38, L. 52-57; C. 53, L. 22-30. Same rationale as applied to claim 1.

	Claim 11.  Raab discloses a method for automatic machine to machine interaction between a first digital device having a visible display associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods and or services, the method comprising the following steps:
providing an application for installation on the first digital device for viewing a listing of sellers; [0036]; [0038]; [0055]; [0111]; [0112]
	the first digital device storing at least one buyer datum over a distributed network in a first machine readable memory, the at least one datum comprising one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services; Fig. 3A; [0070]; [0072]
	the plurality of second digital devices each storing at least one seller datum over a distributed network in a second machine readable memory, the at least one datum comprising one or more conditions under which each respective seller promises to do business; Fig. 3A; [0069]; [0072]
	at least one hardware processor executing stored processor instructions and, operatively associated with the first and second machine readable memories and responsive to conditions and ranges stored therein, assembling from the second machine readable memory a listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges. Fig. 3B; 6A-B; [0070]; [0072]; [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	While Raab discloses continuously monitoring criteria and assembling said listing, thereby suggesting the updating said listing, Raab does not explicitly teach that said processor automatically and instantaneously updates the list of sellers meeting the buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device.
	Yoshida discloses e-commerce system adapted to guarantee environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the seller is required to certify and disclose to the buyer at the time of transactions (suggests instantaneously updating) the adherence to said quality, safety, or environmental standards [0016]; [0017].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].
	Further, Florance et al. (Florance) discloses a computer-implemented method including receiving at a central server buyers criteria, receiving at the central server sellers criteria, constantly monitoring updates of the criteria, matching buyers and sellers criteria, and generating real time alerts for buyers and sellers when a match exists, wherein a user can click through a Buyer-Seller Match button to view updated listings of properties that match buyer criteria or seller criteria. C. 38, L. 52-57; C. 53, L. 22-30.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said real-time alert limitations, as disclosed in Florance, because it would advantageously improve market efficiency by providing participants with accurate, and current information, as specifically stated in Florance. C. 3, L. 3-28
	Raab further teaches:
	and automatically generating a new seller listing alert (notification, email, text) for each updated listing of sellers and transmitting each alert to the first digital device, the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display; Fig. 3B; 6A-B; [0070]; [0072]; [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein at least one of the plurality of second devices further stores an update to the respective at least one seller datum in the second memory, the datum update
comprising one or more new or changed conditions under which the respective at least one seller promises to do business, while the processor is continuously monitoring the second memory for such an update. [0080]

	Claim 13. The method of Claim 11, further including the steps of the first digital device continuously calculating and sending to the first memory a location datum corresponding to a present location of the device; Raab; Fig. 3A; [0029]; [0030]; [0053]; [0064]; [0068]; the processor programmatically and continuously monitoring the first memory for a change in the location datum and instantaneously transmitting the changed location datum to the second memory. Raab; [0070]; [0080]; Florance; C. 38, L. 52-57; C. 53, L. 22-30. Same rationale as applied to claim 1.

	Claim 15. Raab discloses a method for automatic machine to machine interaction between a first digital device having a visible display and associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods and or services, the method comprising the following steps:
providing an application for installation on the first digital device for viewing a listing of sellers; [0036]; [0038]; [0055]; [0111]; [0112]
	the first digital device storing at least one buyer datum over a distributed network in a first machine readable memory, the at least one datum comprising one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services; Fig. 3A; [0070]; [0072]
	the plurality of second digital devices each storing at least one seller datum over a distributed network in a second machine readable memory, the at least one datum comprising one or more conditions under which each respective seller promises to do business; Fig. 3A; [0069]; [0072]
	at least one hardware processor executing stored processor instructions and, operatively associated with the first and second machine readable memories and responsive to data stored therein, continuously monitoring and assembling from the second machine readable memory series of listings of sellers Fig. 3B; 6A-B; [0068]; 11[0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	While Raab discloses continuously monitoring criteria and assembling said listing, thereby suggesting the updating said listing, Raab does not explicitly teach that said processor automatically and instantaneously updates the list of sellers meeting the updated buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device.
	Yoshida discloses e-commerce system adapted to guarantee environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the seller is required to certify and disclose to the buyer at the time of transactions (instantaneously updating) the adherence to said quality, safety, or environmental standards [0016]; [0017].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].
	Further, Florance discloses a computer-implemented method including receiving at a central server buyers criteria, receiving at the central server sellers criteria, constantly monitoring updates of the criteria, matching buyers and sellers criteria, and generating real time alerts for buyers and sellers when a match exists, wherein a user can click through a Buyer-Seller Match button to view updated listings of properties that match buyer criteria or seller criteria. C. 38, L. 52-57; C. 53, L. 22-30.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said real-time alert limitations, as disclosed in Florance, because it would advantageously improve market efficiency by providing participants with accurate, and current information, as specifically stated in Florance. C. 3, L. 3-28
	Raab further teaches: 
	where each stored seller datum comprises or becomes changed to comprise a promised condition that meets the buyer conditions stored in the at least one buyer datum and automatically and instantaneously generating a new seller listing alert (notification, email, text) for each updated listing of sellers and transmitting each alert to the first device, the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display; Fig. 3B; 6A-B; [0068]; 11[0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein the first device further stores an update to the buyer conditions in the first memory, and the at least one seller datum of the plurality of second devices further stores an update to the respective seller-promised conditions in the second memory, said datum update comprising one or more new or changed conditions under which the respective at least one seller promises to do business, while the processor is continuously monitoring the first memory and the second memory for such updates. [0080]
	
	Claim 17.  The method of Claim 1, further including the steps of the first device further storing an update to the at least one buyer datum in the first memory while the processor is continuously monitoring the first memory for such an update and the processor automatically and instantaneously further updating the list of sellers meeting the updated buyer datum and programmatically and instantaneously transmitting the further updated list of sellers to the first digital device, causing the further updated listing to be programmatically and visibly displayed on the device. Raab; Fig. 3B; 6A-B; [0068]; [0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]; Yoshida; [0016]; [0017]; Florance; C. 38, L. 52-57; C. 53, L. 22-30. Same rationale as applied to claim 1.

	Claim 18. The method of Claim 11, further including the steps of the first device further storing an update to the at least one buyer datum in the first memory while the processor is continuously monitoring the first memory for such an update and the
processor automatically and instantaneously further updating the list of sellers meeting the updated buyer datum and programmatically and instantaneously transmitting the further updated list of sellers to the first digital device, causing the further updated listing to be programmatically and visibly displayed on the device. Raab; Fig. 3B; 6A-B; [0068]; [0070] - [0073]; [0075]; [0088]; [0089]; [0092]; [0098]; Yoshida; [0016]; [0017]; Florance; C. 38, L. 52-57; C. 53, L. 22-30. Same rationale as applied to claim 1.

	Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raab in view of Yoshida, further in view of Florance, and further in view of Pagan (US 2009/0150551 A1).

	Claims 4, 12 and 16.  Raab does not specifically teach:
	the portable device continuously sending to the first memory a state datum corresponding to whether or not the first device is in seller query state;
	the processor continuously monitoring the first memory for the value of that datum, and in accordance with stored processor instructions, discontinuing monitoring of the first and second memories except for that datum when the datum value corresponds to not active, and activating and instantaneously updating and transmitting to the first device a current listing for sellers when the datum value corresponds to active.
	Pagan discloses a computer-implemented method for providing content to the local computer based on whether the user is active or idle. In use, the server detects Internet web navigation and web browsing (seller query mode) idle conditions during navigating and browsing sessions by receiving the expired status (the datum) of the cookie; and the server continues to provide content to the local computer upon receiving the active status (the datum). Abstract; [0023], thereby suggesting the recited limitations.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include the recited limitations, as suggested in Pagan, for the benefit of avoiding a bad browsing experience caused by the user having to re-login continually, and avoid compromising security during the user session, as specifically stated in Pagan. [0003]








                                                     Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claims, as currently amended, recite limitations that distinguish the claimed subject matter as falling outside of any grouping of abstract idea.
	The Examiner respectfully disagrees and maintains that other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity, and that recited steps in the context of this claim encompasses presenting a buyer with a list of sellers whose requirements match buyer conditions, thereby covering mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping. That is, the steps of assembling; monitoring, updating and generating, represent functions that could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). As per storing and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). 	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 

	Applicant further argues that like the claims in DDR Holdings which were held by the court to be eligible because they “recite a specific way to automate creation” of a document (in the claims, a list; in DDR, a composite web page); claim 1 recites a specific way of automating serving alert and a list of resources; and that the disclosed method is not a method currently known or practiced, and Claim 1 will not preempt every computer application employing “comparing new and stored information,” nor will it preempt every computer application “using rules and categories to organize, sort, and transmit information.”
	The Examiner respectfully disagrees. In DDR Holdings, the claim includes additional elements of "1) stor[ing] 'visually perceptible elements' corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an 'outsource provider' to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored 'visually perceptible elements' from the identified host Web site." The court held that, unlike in Ultramercial, the claim does not generically recite "use the Internet" to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet. 
	Unlike the problem presented in DDR Holdings, namely retaining visitors to a website (DDR Holdings, 773 F.3d at 1257), matching buyers and sellers based on their constantly updated preferences is not a problem unique to computer technologies. As such, the Examiner fails to see how the claimed invention is something other than the performance of an improved business practice via conventional computing components including generic processors and memory devices, which is not patent-eligible. Id. at 1256 (“[T]hese claims [of prior cases] in substance were directed to nothing more than the performance of an abstract business practice on the Internet or using a conventional computer. Such claims are not patent-eligible.”). Thus, contrary to DDR Holdings, claims at issue are drawn to the application of principles outside of the scientific realm -- such as principles related to commercial or business interaction.
	Regarding “not a method currently known” argument, it is respectfully noted that patent-eligibility rejections are not evaluated in light of 35 USC 102 or 103. “Novelty and non-obviousness have no bearing on   whether   a claim  recites  an  abstract idea”. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) “”Even newly discovered judicial exceptions are still exceptions, despite their novelty”. Ultramerical, 10: “We do not agree with Ultramerical that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. Also, “We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89—90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract
idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). SAP Am., 890 F.3d at 1018.
	As per “will not preempt” argument, the Examiner notes that although preemption may be the concern driving the exclusion of abstract ideas from patent-eligible subject matter, preemption is not the test for eligibility. "The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct. at 2354 ('We have described the concern that drives this exclusionary principle as one of pre-emption[.]'). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed.Cir. 2015).  Preemption concerns are, thus, fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id.

Regarding Example 21 argument, the Examiner respectfully maintains that the amended claim 1 of the current application lacks transmission of alert or communication which causes activation of the bidding application on the mobile device when the mobile device is offline; there is no communication of alert or communication which causes enabling the connection of the mobile device to the server (the data source) over the Internet when the mobile device comes online. Independent claims 1, 11 and 15, as currently amended, recite: “…the alert activating the listing viewing application to cause each updated listing to replace any previous listing and become programmatically visible on the device display.” In view of the Specification, said “alert” limitations are implemented as a mobile device application, which is configured to continuously monitor various changes, e.g. location data, and generate appropriate messages with updates, e.g. e-mails or SMS, and transmit said messages to intended recipients, only when the recipient devise is ‘on’ and the respective app is open and active. [0010]; [0023]; [0024]; [0036] Thus, transmitting e-mails or SMS notifications to a mobile device is not the same as transmitting an alert or communication which causes enabling the connection of the mobile device to the server (the data source) over the Internet when the mobile device comes online. At most claim 1, as currently amended, can be compared to ineligible claim 1 of the Example 21: receiving bids, manipulating the received data (identifying the highest bid), and transmitting a confirmation.  In other words, the claim recites receiving, storing, combining and outputting data. This is simply the organization and comparison of data which can be performed mentally and is an idea of itself. As per the steps of storing and transmitting recited in claim 1 of the current application, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). Therefore, the claim is directed to an abstract idea. 
	Regarding Example 42 argument, the Examiner respectfully maintains that, 
contrary to Example 42, claim 1 (Method for Transmission of Notifications When 
Medical Records Are Updated), where formatting represents a specific improvement
over prior art systems by allowing remote users to share information in real time in 
a standardized format regardless of the format in which the information was input 
by the user, the Specification is not concern with any type of formatting of data, and
is completely silent regarding any manipulation of data in this regard. The claims at
issue are also do not have any recitation regarding any type of formatting for 
communication between nodes. Thus, example 42 claim 1 is simply not applicable
here. At best, claim 1 of the current application is similar to Example 42, claim 2, which, 
as a whole merely describes how to generally “apply” the concept of storing and 
updating crime-related information for a user location in a computer environment.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing crime records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

	Applicant further argues that claim 1 is similar to Example 25 – a rubber molding machine - where claims are patent eligible because all the claim steps as a whole, including stopping the process automatically when the calculation and comparison indicated equivalence, were significantly more than all that.
	The Examiner respectfully disagrees. The claim in Example 25 is directed to an industrial processes for transforming raw, uncured synthetic rubber into a different state or thing, and involves constantly measuring the temperature inside the mold and feeding the temperature measurements into a computer that repeatedly recalculates the cure time by use of the mathematical equation and then signals a device to open the press at the proper time. Thus, while claim in Example 25 contains a mathematical formula, the formula is applied in a process which, when considered as a whole, is performing a function, e. g., transforming or reducing an article to a different state or thing, and, as such, the claim satisfies 101's requirements. While claims recite well-known mathematical equation, the claims include other elements/steps as installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly recalculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time, thereby effecting transformation of raw, uncured synthetic rubber into a novel and useful structure. "While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be." Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U. S. 86, 306 U. S. 94 (1939). 
	In contrast to Example 25, claim 1 of the instant application lacks any recitation of an industrial process or technological environment. Matching criteria of buyers and sellers, and notifying said buyers about the match over the e-mail is not the same as controlling operation of an industrial process. Claims 1 does not call for controlling any machinery, and does not effect a transformation of a particular article to a different state or thing. Therefore, claim 1 of the current application, compare to Example 25, is not patent-eligible. 
	Further, regarding 103 rejections, Applicant argues that in Rabb system, the seller has access to buyer requirements in advance of the buyer even learning of the particular seller; and if a seller meets buyer requirements he may even conclude the sale with no further input or choice from the buyer.
	The Examiner respectfully disagrees and notes, that Rabb explicitly discloses
“at operation 611, receiving at least one seller bid for the buy through listing, the at least one seller bid including a response to the buyer product criteria; at operation 612, receiving a buyer's acceptance for one of the seller bids; and, at operation 613, creating a buy through transaction record.” Please see Fig. 6B and [0089]. 

	Applicant argues that, contrary to Yoshida, a buyer knows immediately and well in advance of any interaction with a particular seller what that seller has already promised, and a seller is simply not listed at all if his promises do not already meet buyer requirements.
In response the Examiner respectfully notes that the recited features are disclosed in Rabb. (Please see the discussion above) Yoshida was applied for instantaneously updating the list of sellers meeting the updated buyer conditions and ranges and programmatically and instantaneously transmitting the updated list of sellers to the first digital device.

Applicant argues that Pagan fails to disclose a ‘search active/inactive policy’ as in the claims. An idle device is just not the same as an on/off switch for a particular query.
	The Examiner respectfully disagrees and notes, that Pagan explicitly teach detecting Internet web navigation and web browsing idle conditions during navigating and browsing sessions (Abstract; [0023]), which reads on the recited limitations “active” or “not active” “seller query” mode.

Remaining Applicant’s arguments regarding dependent claims essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. US 2015/0242827 A1 discloses a method of connecting buyers and sellers, wherein a list of potential buyers is created based on matching with sellers criteria, and sending said list to the sellers in real time. [0066]; [0072]
	Sotomayer US 2015/0019338 A1 discloses a method of matching buyers and sellers based on their constantly updated criteria; providing real time alerts when there is a match. Abstract; [0016]; [0055]; [0061]; [0073]







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/19/2022